Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-5, 11-16, 18, 19, and 24-27 of T. Kurth et al., US 16/607,901 (Oct. 24, 2019) are pending, under examination, and stand rejected.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-5 and 11-16, 18, 19, and 24-27 under 35 U.S.C. 103 as being unpatentable over T. Murphy et al., US 2016/0097019 (2016) (“Murphy-3”) in further view of either B. Aufdembrink et al., US 2015/0325332 (2013) (“Aufdembrink”) or H. Sunkara et al., US 2014/0131634 (2014) or Murphy-3 in further view of the combination of Aufdembrink and Sunkara is maintained for the reasons given in the previous Office actions as supplemented herein.  

Instant Claims

Instant claims 1-5 and 11-16, 18, 19, and 24-27 are respectively directed to a method of using dissipation factor to control the purification of candle wax compositions, comprising purifying a modified natural oil until a dissipation factor ranging from 0.0001 - 0.0600 is achieved 

 . . . the purifying comprising combining the modified natural oil with bleaching clay to form a mixture, and filtering the mixture to remove the bleaching clay from the modified natural oil . . . 


Dependent claims 2-5 and 11-16, 18, 19, and 24-27 add specific limitations to independent claim 1.  

The Prior Art

T. Murphy et al., US 2016/0097019 (2016) (“Murphy-3”)

Murphy-3 is prior art under 35 U.S.C. 102(a)(1).  Murphy-3 teaches a wax composition comprising a hydrogenated natural oil, wherein the hydrogenated natural oil of the wax composition is filtered and/or bleached to obtain a transition metal content of less than 0.5 ppm.  Murphy-3 and page 1, [0008].  Murphy-3 teaches that representative non-limiting examples of vegetable oils include canola oil, rapeseed oil, coconut oil, com oil, cottonseed oil, olive oil, palm oil, peanut oil, safflower oil, sesame oil, soybean oil, sunflower oil, linseed oil, palm kernel oil, tung oil, jatropha oil, mustard oil, camelina oil, pennycress oil, hemp oil, algal oil, and castor oil. Representative non-limiting examples of animal fats include lard, tallow, poultry fat, yellow grease, and fish oil.  Murphy-3 and page 1, [0014].  Murphy-3 further teaches that there is a need to reduce the amount of nickel present such waxes to improve the burn rate of such candles.  Murphy-3 at page 1, [0006]; page 7, [0057] (burn rate is also referred to as the rate of consumption).  

Murphy-3 discloses that candles generated from natural oil based wax compositions may comprise nickel that can be difficult to remove and that for various reasons (i.e. to prevent oxidation, it is desirable for the nickel content of the hydrogenated natural oils to be low, often below 1 ppm nickel.  Murphy-3 at page 8, [0066].  

Murphy-3 further teaches that the presence of nickel in a hydrogenated natural oil can have an effect on the burn rate of a candle and may affect the coloration and/or burn performance of candles made from the wax composition described herein by causing wick clogging, irregular flames and/or flame heights, poor fragrance interactions, or combinations of these issues.  Murphy-3 at page 8, [0067].  

Murphy-3 further teaches that the reduction of nickel in hydrogenated natural oils has been performed through a combination of filtration and/or bleaching of the hydrogenated natural oil, which may reduce the nickel content to below 0.5 ppm nickel and that regarding filtration, the nickel content in a hydrogenation catalyst may be reduced in the hydrogenated product using known filtration techniques.  Murphy-3 at page 8, [0068].  Murphy-3 teaches that regarding bleaching, clays of high sorptive capacity and catalytic activity have been used for decades to adsorb colored pigments (e.g., carotenoids, chlorophyll) and colorless impurities (e.g., soaps, phospholipids) from edible and inedible oils, including natural oils. Murphy-3 at page 8, [0068].  Murphy-3 teaches bleaching process serves both cosmetic and chemical stability purposes and thus, bleaching is used to reduce color of certain natural oils.  Id.  

In the working Example beginning at page 8, [0073], Murphy-3 teaches purification of wax compositions comprising an 80:20 partially hydrogenated soybean oil/fully hydrogenated palm oil blend having the same formula, but different amounts of inorganic, transition metal complexes.  Murphy-3 compares the burn properties of the wax composition post filtered using bleaching clay with non-filtered wax. Murphy-3 at page 8, [0074].  Murphy-3 teaches that the consumption rates for the non-post filtered compositions were significantly lower than those for the post-filtered composition, which had a nickel concentration of 0.05 ppm.  Murphy-3 at page 9, [0075].  Thus, respecting instant claims 11-15, Murphy-3 teaches hydrogenated soybean oil/fully hydrogenated palm oil.  Respecting instant claim 16, Murphy-3 teaches that “[t]oday, paraffin is the primary industrial wax used to produce candles and other wax-based products”.  

Respecting instant claims 18-19, Murphy-3 teaches that the wax composition comprises triacylglycerol (TAG).  Murphy-3 at page 1, [0007].  Respecting these claims Murphy-3 further teaches that to enhance its physical properties, such as its capability of being blended with natural color additives to provide an even solid color distribution, in some instances the present wax may include a glycerol fatty acid monoester (MAG), which would result in wax comprising both a Mag and a TAG. Murphy-3 at page 1, [0024].  

H. Sunkara et al., US 2014/0131634 (2014)

Sunkara teaches a composition useful as a dielectric fluid, the composition being a blend of mineral oil and a triacylglycerol natural oil obtained from a natural source, consisting essentially of long chain fatty acid esters.  Sunkara at page 1, [0011].  Sunkara further teaches that the dissipation factor is a measure of the dielectric losses in fluid which in turn indicates the amount of energy dissipated as heat and that the dissipation factor value must be as low as possible.  Sunkara at page 5, [0056].  Sunkara still further teaches that if the unaged fluids exceeds certain dissipation factor values indicating the presence of soluble polar contamination, the fluids can be refined to eliminate or reduce the levels of contaminants.  Sunkara at page 5, [0056].  

Sunkara teaches that the long chain acid esters of glycerol can be obtained from natural or biologic sources, such as oil-producing crops including soy bean, canola, sunflower, palm, palm kernel, coconut, and other known sources of natural oils.  Sunkara at page 3, [0028].  

Sunkara teaches that purified dielectric fluids of the present invention have a power factor, as determined by ASTM D-924, of less than about 0.5% at 25°C and less than about 5% at 100° C.

Dissipation factor or power factor of the sample, is usually expressed as a percentage and measured at a particular temperature.  See ASTM method D924-08 (2015) at page 4, col. 2; respecting temperature see page 2, col. 2.  Thus the instant claim 1 values reported as 0.0001- 0.06000 translate to 0.01% to 6% and the claim 2 values translate to 1.25% to 17.5%.  The instant specification teaches that the instantly claimed dissipation factor values are measured at 70°C using ASTM method D924-08.  Specification at page 7, [00039].



In summary, Sunkara teaches that dissipation factor can be used to measure the purity (polar contaminants) of modified vegetable oils using Test Method D924-08.  

B. Aufdembrink et al., US 2015/0325332 (2013) (“Aufdembrink”)

Aufdembrink discloses enzymatically-degummed oils that may be used as dielectric coolants in electrical devices.  Aufdembrink at page 1, [0021].  Aufdembrink teaches that enzymatic degumming of raw vegetable oil can remove polar contaminants that are potentially harmful to electrical devices through processes that may be more efficient than conventional acid- or caustic-vegetable oil refining processes.  Aufdembrink at page 1, [0002].  Aufdembrink teaches that the suitability of an oil for use in electrical devices may be determined by quantitative testing, such as, for example, a dissipation factor test.  Aufdembrink at page 3, [0055].  Aufdembrink further teaches that dissipation factor of the oil is a measure of the dielectric losses in an electrical insulating fluid that increase with increases in polar contaminants.  Aufdembrink at page 3, [0055].  Aufdembrink discloses that the dissipation factor is described in Standard Test Method D924-08 as "Dissipation Factor (or Power Factor) and Relative Permittivity (Dielectric Constant) of Electrical Insulating Liquids".  Aufdembrink at page 4, [0068].  

Aufdembrink teaches that examples of vegetable oils useful in embodiments of the present disclosure include, but are not limited to, rapeseed oil (e.g., a canola oil), com oil, mustard oil, olive oil, palm oil, palm kernel oil ( and fractions), peanut oil, safflower oil, sesame oil, soybean oil, a nut oil ( e.g., almond, cashew, walnut), cottonseed oil, crambe oil, coconut oil, meadowfoam oil, vemonia oil, lesquerella oil, jatropha oil, jojoba oil, grape seed oil, sunflower oil, and mixtures thereof.  Aufdembrink at page 2, [0032].  

Aufdembrink teaches filtering the enzymatically-degummed vegetable oil to produce the dielectric fluid exhibiting a Dissipation Factor of less than 0.20% at 25° C.  Thus as with 

In summary, Aufdembrink teaches that dissipation factor can be used to measure the purity (polar contaminants) of vegetable oils using Test Method D924-08.  

Claims 1-5 and 11-16, 18, 19, and 24-27 Are Obvious in View of the Cited Art

Claims 1-5 and 11-16, 18, 19, and 24-27 are rejected pursuant to § 103 because it would be obvious to one of ordinary skill in the art to use the dissipation factor procedure disclosed in Standard Test Method D924-08 of as taught by Aufdembrink and/or Sunkara to monitor the purification of the modified natural oil candle wax compositions by filtering through bleaching clay as taught by Murphy-3.  One of skill in the art would be motivated with a reasonable likelihood of success because Murphy-3 teaches that it is desirable to removed impurities such as nickel to a transition metal content of less than 0.5 ppm (to improve burn rate and burn performance) as instantly claimed and Aufdembrink and/or Sunkara teach assaying the instantly claimed vegetable oil purity levels using dissipation values obtained by way of Standard Test Method D924-08.  

The cited art does not disclose the instantly claimed dissipation factor ranges as recited in instant claims 1, 2, and 24-27, however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  



Regarding instant claims 12-16, as discussed above, Murphy-3 teaches purification of wax compositions comprising partially hydrogenated soybean oil/fully hydrogenated palm oil and further discloses that paraffin is a suitable component for candle wax.  

Respecting instant claims 18-19, as discussed above, Murphy-3 teaches that the wax composition comprises triacylglycerol (TAG) and that to enhance its physical properties, the wax may include a glycerol fatty acid monoester (MAG), which would result in wax comprising both a Mag and a TAG.  

Applicant’s Argument

Applicant argues that Murphy-3 mentions purification including mixing with bleaching clay and filtering to lower nickel concentration, but fails to describe or suggest that such purification has an effect on dissipation factor, let alone using dissipation factor to determine when to stop purifying. Applicant argues that Sunkara (toward dielectric fluids for cooling electrical equipment) and Aufdembrink (toward an electrical device containing an enzymatically-degummed vegetable oil), fail to describe or suggest candle wax compositions or that nickel impurities affect dissipation factor, let alone that of bleaching and filtering to remove nickel impurities can have an effect on dissipation factor. Applicant concludes that the cited references, alone or together, fail to describe or suggest all the features of independent claim 1; therefore, claim 1 is patentable over the cited reference.

This argument is not considered persuasive for the following reasons.  It is agreed that Murphy-3 does not teach dissipation factor as method to monitor wax purification.  However, secondary references Aufdembrink and Sunkara that dissipation factor can be used to measure the purity (polar contaminants) of vegetable oils using Test Method D924-08.  One of ordinary skill in the art would be apprised by Aufdembrink and/or Sunkara that the nickel (removed by Murphy-3 to a level of 0.05 ppm in order to improve 

Applicant further argues that Aufdembrink and Sunkara disclose a correlation between the presence of polar impurities and dissipation factor; however, the Office Action fails to provide any citation to a prior art reference that shows a person of ordinary skill in the art would determine that nickel impurities such as those found in Murphy-3 are polar impurities. Therefore Applicant concludes that a person of ordinary skill in the art would have no reason or motivation to combine Aufdembrink’s and/or Sunkara’s Standard Test Method D924-08 with Murphy.  This argument is not considered persuasive for the following reasons.  Murphy-3 teaches that hydrogenated oils are prepared by reaction of hydrogen with the natural oil at elevated temperature in the presence of a transition metal catalyst, typically a nickel catalyst, which is the source of nickel impurities in candle wax.  Murphy-3 at page 1, [0006]. Murphy-3 teaches that such nickel is usually in solution or in a finely divided state.  Murphy-3 at page 8, [0066].  Aufdembrink teaches that dissipation factor of the oil is a measure of the dielectric losses in an electrical insulating fluid that increase with increases in polar contaminants.  Aufdembrink at page 3, [0055].  One of ordinary skill in the art would recognize that the nickel impurity in a finely divided state taught by Murphy-3 is an electrically conductive material that would result in dielectric losses in an electrical insulating fluid and thus would be amenable to measurement by dissipation factor.  Official notice is taken that nickel is electrically conductive and no reference need be cited to support this assertion.  MPEP § 216.05(d) 

Applicant further argues that without having some reason to believe that the dissipation factor of candle wax compositions correlates to candle-burning properties a person of ordinary skill in the art would have no reason or motivation to measure dissipation factors of Murphy's candle wax compositions, let alone to determine optimal or workable ranges 

Applicant further argues that the cited references do not provide a description or suggestion of a connection between the dissipation factor of a candle wax composition and the candle-burning properties thereof.  This argument has been addressed above; that is Muphy-3 teaches that lowering nickel levels improves candle burn properties and Aufdembrink and/or Sunkara teach that polar impurities result in dielectric loss that can be measured by dissipation factor, thereby motivating one of ordinary skill in the art to measure candle-wax nickel levels by dissipation factor in order to monitor candle wax purity.  In this regard, Applicant argues that Murphy-3 mentions purification including mixing with bleaching clay and filtering to lower nickel concentration, but fails to describe or suggest that such purification has an effect on dissipation factor and Sunkara/Aufdembrink fail to describe or suggest candle wax compositions or that nickel impurities affect dissipation factor.  This argument is not considered persuasive because Sunkara/Aufdembrink are directed to measurement of dielectric loss in vegetable oils.  As such, one of ordinary skill in the art would be motivated to apply the teachings of Sunkara/Aufdembrink to the vegetable oil candle wax compositions of Murphy-3 because one of ordinary skill in the art would recognize that the nickel impurity taught by Muphy-3 is an electrically conductive substance amenable to dielectric loss measurement according to Sunkara/Aufdembrink, in vegetable-oil based candle waxes.  

Rejections 35 USC §101

Rejection of claims 1-5, 11-16, 18, 19, and 21-27 under 35 U.S.C. 101 on the grounds that the claimed invention is directed to non-statutory subject matter is maintained for the reasons given in the previous Office action as supplemented herein.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a naturally occurring relation or correlation as a limiting feature of the claim without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP § 2106.  

Revised Step 2A, Prong 1: Recitation of Judicial Exception

In Prong One of Revised Step2A, evaluation is conducted to determine whether the claim recites a judicial exception.  Federal Register, 2019 Revised Patent Subject Matter Eligibility Guidance, 50-57 (2019) (“Federal Register 2019”) (see page 54 col. 1); MPEP 2164.  Instant claim 1 recites:

1.	A method of making a candle wax composition, the method comprising: purifying a modified natural oil to provide a candle wax composition, the purifying comprising combining the modified natural oil with bleaching clay to form a mixture, and filtering the mixture to remove the bleaching clay from the modified natural oil; wherein the purifying is performed until the candle wax composition has a dissipation factor ranging from 0.0001 - 0.0600, and wherein the candle wax composition has an increased rate of consumption compared to the modified natural oil.

The identified judicial exception (underlined above) is the natural relationship or correlation between candle wax purity and dissipation factor.  MPEP 2106.04(b) (see examples i.-x. at 2106.04(b)(I)). 

Revised Step 2A, Prong 2: Is the Judicial Exception Integrated Into a Practical Application

In Prong Two, the claim is analyzed regarding whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Federal Register 2019, page 54 col. 3.  This requires (a) identifying additional elements recited in the claim beyond the judicial exception; (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  Id.  Note that revised Step 2A, Prong 2 does not take into account whether an additional element is well-understood, routine, conventional activity.  See Federal Register 2019, page 55, col. 1.  

It is considered that the primary issue here is whether the subject claims effect a transformation or reduction of a particular article to a different state or thing.  See MPEP § 2106.05(c), citing Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (‘[t]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines’). If such a transformation exists, the claims are likely to be significantly more than any recited judicial exception or to integrate any recited judicial exception into a practical application.  The instant claims effect a transformation of a modified natural oil to a purified natural oil.  As such, the issue at bar is whether a modified natural oil is a different state or thing than the resulting purified modified natural oil having a dissipation factor in the range of 0.0001-0.0600 and an increased rate of consumption as produced by the subject claims.  Factors 1-3 set forth in MPEP § 2106.05(c) are applied to the instant claims.  

Factor 1: the particularity or generality of the transformation.  MPEP § 2106.05(c) (factor 1).  The transformation is considered very general; transforming a modified natural oil to a purified modified natural oil is considered general in nature.  



Factor 3: The nature of the transformation in terms of the type or extent of change in state or thing.  MPEP § 2106.05(c) (factor 3).  Respecting this factor, the purified modified natural oil is not disclosed to have a different function or use than the unpurified.  In summary, upon application of MPEP § 2106.05(c) factors 1-3 to the instant claims, a modified natural oil is not a considered a different state or thing than the resulting purified modified natural oil having a dissipation factor in the range of 0.0001-0.0600 and an increased rate of consumption as produced by the subject claims.  

The Federal Register recites that “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”. See Federal Register 2019, page 54, col. 3.  Applying this statement, the only additional physical step in the instant method claims of “purifying a modified natural oil” does not impose a ‘meaningful limitation’ on the identified judicial exception


Step 2B: If the Claim Is Directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept

If a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements are next evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Federal Register 2019, page 56, col. 1; MPEP § 2106.05.  

The additional physical claim elements of “purifying a modified natural oil” 

 . . . the purifying comprising combining the modified natural oil with bleaching clay to form a mixture, and filtering the mixture to remove the bleaching clay from the modified natural oil . . . 

does not provide an inventive concept (does amount to significantly more than the identified exception itself) because it is art-known, well-understood post-solution activity.  At page 8, [0068], Murphy-3 teaches that:

Regarding bleaching, clays of high sorptive capacity and catalytic activity have been used for decades to adsorb colored pigments (e.g., carotenoids, chlorophyll) and colorless impurities (e.g., soaps, phospholipids) from edible and inedible oils, including natural oils. This bleaching process serves both cosmetic and chemical stability purposes. Thus, bleaching is used to reduce color of certain natural oils, for example, whereby very clear, almost water-white natural oils are produced that meet with consumer expectations. Bleaching also stabilizes the natural oil by removing colored and colorless impurities which tend to "destabilize" the natural oil, resulting in oils that become rancid or revert to a colored state more easily if these impurities are not removed.

In view of Murphy’s above teaching of the decades-old use of bleaching clays for wax purification, the additional instant claim elements are considered art-known, well-understood post-solution activity.  


Applicant’s Argument

Applicant argues that the instant method of making candle wax involving dissipation factor is not a judicial exception.  Applicant argues that purification of a modified natural oil including steps of mixing with a bleaching clay and filtering to provide a candle wax composition having the claimed dissipation factor adds more than well-understood, routine, and conventional activity in the field, at least because no cited reference describes or suggests any connection between the claimed dissipation factor range and the purification process claimed or the improvements in candle-burning properties that Applicant has demonstrated in the Working Examples.  

This argument is not considered persuasive because whether or not a reference describes or suggests any connection between the identified judicial exception and the additional claim elements (i.e., the claimed purification process) is not relevant to a § 101 analysis.  The issue is whether: (1) the claim as a whole integrates the recited judicial exception into a practical application of the exception, which in the instant case focuses on whether there is a transformation to a different state or thing; and (2) the claim as a whole recites additional elements amount to significantly more than the exception itself.  The identified judicial exception is the natural relationship or correlation between candle wax purity and dissipation factor.  

Applicant further argues that the Office action fails to show that there is a natural correlation between purification including mixing with bleaching clay and filtering and dissipation factor because no cited reference mentions that nickel impurities are polar, and the cited references only mention that purification to remove polar impurities is correlated to dissipation factor.  

To the extent that Applicant is arguing that the Office action did not identify a judicial exception, this argument is not considered persuasive because the instant specification itself teaches that there is a naturally occurring correlation between dissipation factor and purity, which is the basis for identification of the judicial exception as the natural relationship or correlation between candle wax purity and dissipation factor.  In any case, although not relevant to the § 101 analysis, it was discussed above in the § 103 analysis that one of ordinary skill in the art would recognize that the nickel impurity taught by Muphy-3 is an electrically conductive substance amenable to dielectric loss measurement according to Sunkara/Aufdembrink, in vegetable-oil based candle waxes.  

Applicant further argues that claim 1 recites that the purifying via specific steps to achieve the claimed dissipation factor range transforms the modified natural oil into a candle wax composition that is a different composition than the modified natural oil and that has different and improved candle-burning properties as compared to the modified natural oil. Applicant references MPEP § 2106.05(c) in support of the proposition that such transformation amounts to significantly more than any recited judicial exception and that taken together with the analysis of the factors of MPEP § 2106.05(c), the claims integrate a judicial exception into a practical application in Step 2A prong two and that the claims recite significantly more in Step 2B.  

This argument is not considered persuasive for the reasons discussed in detail above.  Primarily, the purified modified natural oil is not disclosed to have a different function or use than the unpurified.  That is, a modified natural oil is not a considered a different state or thing than the resulting purified modified natural oil having a dissipation factor in the range of 0.0001-0.0600.  The instant claims result in no chemical transformation of the wax nor any structural/physical transformation that results in a different function or use of the wax.  

Applicant further argues that Amended claim 1 recites "significantly more" than any alleged judicial exception for at least the reasons given in the paragraph above in the analysis of MPEP § 2106.05(c) factors, and also because the recited additional elements (e.g., purifying including mixing with bleaching clay and filtering until a candle wax composition having the claimed dissipation factor range is provided) are not well-understood, routine, or conventional activities previously known to the industry. Applicant 

This argument is not considered persuasive because whether the identified judicial exception in view of Murpy-3’s teaching discussed above teaching of the decades-old use of bleaching clays for wax purification; that is the instant claims recite only well-known conventional activity in addition to the judicial exception.  Again, whether the cited references teach a correlation between the judicial exception and the other claim elements is not relevant to § 101 (rather to § 103), the issue is whether: (1) the claim as a whole integrates the recited judicial exception into a practical application of the exception, which in the instant case focuses on whether there is a transformation to a different state or thing; and (2) the claim as a whole recites additional elements amount to significantly more than the exception itself.  The issue of whether the cited references teach a correlation between the judicial exception and the other claim elements was addressed in the § 103 rejection above.  

Applicant’s additional arguments that the Office Action provides no citation to show that a person of ordinary skill in the art would determine that nickel impurities are polar impurities and that it was not well-understood, routine, or conventional to perform steps targeting dissipation factor when making a candle wax composition, much less purifying including mixing with bleaching clay and filtering until a dissipation factor ranging from 0.0001 - 0.0600 is reached are not considered persuasive for the reasons given above.  See § 103 rejection above regarding whether one of ordinary skill in the art would recognize that nickel impurities are polar impurities 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622